Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka (US 10421355) in view of Suess (US 20060032532).
Regarding Claim 1, Kataoka discloses a hydrogen tank storage case that stores a hydrogen tank and that is loaded on a moving object (Kataoka 11), comprising 
a housing having a box shape (Kataoka 10) and having a side wall (Kataoka 46), a bottom (Kataoka 44), and a lid (Kataoka 70), wherein: 
the lid having a communication portion configured to allow communication between inside and outside of the housing (Kataoka 80); and 
a flow resistance of the lid is lower than a flow resistance of the bottom (Kataoka Fig. 1, holes in the top and not the bottom allows for lower flow resistance through the lid than the bottom).  
Kataoka does not explicitly disclose, but Suess does disclose the bottom having a communication portion configured to allow communication between inside and outside of the housing (Suess 90).
Kataoka and Suess are considered analogous art to the claimed art because they are in the same area of gas tank storage. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank storage case of Kataoka with the teaching of Suess by modifying the bottom to have communication holes. Modifying Kataoka allows for additional ventilation and gas flow.
Regarding Claim 2, the hydrogen tank storage case according to claim 1, wherein at least one of the bottom and the lid includes a perforated metal, and the communication portion is composed of a hole of the perforated metal (Kataoka col. 7, line 24).  
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataoka in view of Suess, and further in view of Hamada (US 5800942).
Regarding Claim 3, modified Kataoka discloses the hydrogen tank storage case according to claim 1, but does not explicitly disclose wherein the communication portion is a slit.
Hamada discloses wherein the communication portion is a slit (Hamada fig. 1, 15).  
Modified Kataoka and Hamada are considered analogous to the claimed art because they are in the same area of fuel storage. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank storage case of modified Kataoka with the slits of Hamada. Modifying Kataoka would allow for different gas flow. 
Regarding Claim 4, modified Kataoka discloses the hydrogen tank storage case according to claim 1, wherein at least one of the bottom and the lid includes a perforated metal and has a hole (Kataoka col. 7, line 24), and further has a slit (Hamada fig. 1, 15).
Modified Kataoka and Hamada are considered analogous to the claimed art because they are in the same area of fuel storage. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tank storage case of modified Kataoka with the slits of Hamada. Modifying Kataoka would allow for different gas flow. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARENA MARY TOY whose telephone number is (571)272-9778. The examiner can normally be reached Monday - Friday: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARENA MARY TOY/Examiner, Art Unit 3611                                                                                                                                                                                                        

/JACOB B MEYER/Primary Examiner, Art Unit 3618